Citation Nr: 0429998	
Decision Date: 11/08/04    Archive Date: 11/15/04

DOCKET NO.  02-12 795A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a temporary total (i.e., 100 percent) 
evaluation due to treatment for service-connected residuals 
of a left knee injury.

2.  Entitlement to a rating higher than 30 percent for 
residuals of a left knee injury, other than for those periods 
for which a temporary total evaluation has been granted.


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active service from May 1971 to April 1973.

This case comes before the Board of Veterans' Appeals (Board) 
from two rating decisions, an August 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, and a March 2003 rating decision of the 
RO and Insurance Center in Philadelphia, Pennsylvania.  
Jurisdiction over this case was subsequently returned to the 
VARO in Newark, New Jersey, and that office forwarded the 
appeal to the Board.

Historically, the veteran was granted service connection in 
May 1994 for residuals of his left knee injury and assigned a 
10 percent rating.  Subsequently, a May 1997 RO decision 
granted him a temporary total evaluation for his left knee 
injury residuals, from March 17, 1996 to June 1, 1996, 
because of treatment for a 
service-connected disability requiring convalescence, i.e., a 
March 1996 osteotomy of the left knee.  See 38 C.F.R. § 4.30 
(2003) ("paragraph 30").  In an April 1999 supplemental 
statement of the case (SSOC), the RO increased the evaluation 
of the veteran's left knee disability to 20 percent as of 
June 1, 1996, upon termination of his temporary total 
evaluation, and to 30 percent effective January 1, 2000.

In June 2000, the veteran wrote to the RO requesting 
information regarding his case.  The RO treated the letter as 
a claim for a rating higher than 30 percent for his left knee 
injury residuals and, in an August 2000 rating decision, 
denied the claim.  The veteran filed a notice of disagreement 
(NOD) in September 2000 to initiate an appeal.  But a SOC was 
not issued in response to his NOD until September 2002.

Prior to the September 2002 SOC, the RO, in a May 2002 rating 
decision, granted the veteran another temporary total 
evaluation, effective October 1, 2001 to November 30, 2002, 
based on surgical treatment necessitating convalescence, 
i.e., his October 2001 total left knee replacement operation.  
See 38 C.F.R. § 4.29 (2003) ("paragraph 29," providing for 
total disability rating when it is established that a 
service-connected disability has required hospital treatment 
in excess of 21 days).  The RO also assigned a 30 percent 
rating, the minimum under 38 C.F.R. § 4.71a, Diagnostic Code 
5055 (2003) (knee replacement), effective December 1, 2002, 
pending the results of a VA examination to be scheduled in 
the future.

In September 2002, the RO issued the SOC in the appeal from 
the September 2000 rating decision continuing the 30 percent 
evaluation.  And in his September 2002 Substantive Appeal (VA 
Form 9), the veteran marked the box next to the letter "A" 
indicating he did not want a Board hearing, but scratched out 
this mark and marked the box next to the letter "C" 
indicating he wanted a hearing at the RO before a Veterans 
Law Judge (VLJ) of the Board, i.e., a travel Board hearing.  
In an apparent attempt to clarify his hearing request, he 
circled the letter "C" appearing next to the box requesting 
the travel Board hearing.

In a January 2003 deferred rating decision, the RO noted this 
was a travel Board case, but there are no other references to 
the veteran's travel Board request and no such hearing was 
ever scheduled or held.

In its March 2003 decision, the RO, among other things, 
denied the veteran's claim for a temporary total evaluation 
because of treatment for a service-connected or other 
condition subject to compensation pursuant to 38 C.F.R. 
§ 4.30 (2003).  The RO stated that the claim was moot because 
the veteran was already receiving a temporary total 
evaluation for the period October 1, 2001 to November 30, 
2002.  In response to the March 2003 decision, the veteran 
filed a March 2003 NOD, after which the RO issued a September 
2003 SOC confirming the denial.  In response, the veteran 
filed a September 2003 VA Form 9, Substantive Appeal, in 
which he marked the box requesting a travel Board hearing, 
crossed it out, and marked the box indicating he did not want 
a Board hearing.

In March 2004, the veteran wrote to the RO indicating that he 
was scheduled for additional knee surgery later that month.  
Based on this additional surgery, the RO, in an April 2004 
rating decision, assigned a total evaluation from March 1, 
2004 through April 30, 2004, with the 30 percent evaluation 
to resume as of May 1, 2004.  The RO subsequently issued a 
July 2004 SSOC continuing the 30 percent evaluation of the 
left knee injury residuals effective December 1, 2002.  
In the section of the SSOC referring to adjudicative actions, 
the RO listed both the September 2002 Substantive Appeal and 
the September 2003 Substantive Appeal.

For the reasons that follow, the claim for a temporary total 
evaluation for left knee injury residuals must be dismissed 
- as moot, and the claim for a rating higher than 30 percent 
for the left knee injury residuals must be REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your part 
concerning this claim.


FINDING OF FACT

The veteran was granted temporary total evaluations for his 
left knee injury residuals, post surgeries, from March 17, 
1996 to May 30, 1996; from October 1, 2001 through November 
30, 2002; and from March 1, 2004 to April 30, 2004.


CONCLUSION OF LAW

With respect to the matter of entitlement to a temporary 
total evaluation for the veteran's left knee injury 
residuals, there is no remaining case or controversy over 
which the Board has jurisdiction, and the matter is 
dismissed.  38 U.S.C.A. § 7105 (West 2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege error 
of fact or law in the determination being appealed. 38 
U.S.C.A. § 7105(d)(5) (West 2002).

The veteran received temporary total ratings from March 17, 
1996 to May 30, 1996; from October 1, 2001 through November 
30, 2002; and from March 1, 2004 to April 30, 2004.  As to 
these time periods, any appeal by the veteran would be moot, 
as this is the highest rating to which he could be entitled 
for his left knee injury residuals.  Thus, there is no 
remaining controversy over which the Board has jurisdiction 
concerning the matter of a temporary total evaluation for the 
veteran's left knee injury residuals.  Cf. Swann v. 
Derwinski, 1 Vet. App. 20, 22-23 (1990) (United States Court 
of Appeals for Veterans Claims (formerly United States Court 
of Veterans Appeals)) adheres to "case or controversy" 
limitation as to standing to appeal).  Therefore, the Board 
will dismiss the appeal as to the claim of entitlement to a 
temporary total evaluation due to treatment for service-
connected residuals of a left knee injury.


ORDER

The appeal as to the claim for a temporary total evaluation 
due to treatment for service-connected residuals of a left 
knee injury is dismissed.




REMAND

As mentioned, in his September 2002 Substantive Appeal the 
veteran indicated that he wanted a travel Board hearing.  As 
this Substantive Appeal related to the claim for a rating 
higher than 30 percent for his left knee injury residuals, a 
still viable claim, and it is possible for him to receive a 
rating higher than 30 percent for this disability, see 
38 C.F.R. § 4.71a, Diagnostic Code 5055 (2003), this issue is 
not moot, except as to those time periods during which he was 
receiving temporary total evaluations.  He is therefore 
entitled to a travel Board hearing on his June 2000 claim for 
a rating higher than 30 percent for residuals of his left 
knee injury.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

Schedule the veteran for a travel Board 
hearing as soon as possible on the issue 
of whether he is entitled to a rating 
higher than 30 percent for those time 
periods during which he was not receiving 
a total evaluation after his June 2000 
claim.  Notify him of the date, time and 
location of his hearing, and put a copy 
of this letter in his claims file.  
If, for whatever reason, he decides that 
he no longer wants this type of hearing 
(or any other type of hearing before the 
Board), then he should indicate this in 
writing and it, too, should be documented 
in his claims file.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



                       
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



